Citation Nr: 0203410	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  00-11 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to April 
1962.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision in which the RO 
denied service connection for hearing loss and for tinnitus.  
The veteran timely perfected an appeal of that denial.

The Board notes that some preliminary discussion as to the 
characterization of the issues on appeal is appropriate.  In 
April 1993, the veteran filed an original claim for service 
connection for a "residuals of an ear injury."  Apparently, 
in connection with the claim, the RO arranged for the veteran 
to undergo VA examination.  Although no copy of any 
examination notification is of record, letters from the RO 
dated in June and September 1963 advised the veteran that his 
claim was being denied because of his failure to report to a 
VA examination.  Clearly, however, the RO did not adjudicate 
the merits of the claim.  Thereafter, in June 1971, the 
veteran submitted a new claim for service connection for an 
ear disability.  However, in a written statement filed with 
the RO in August 1971, prior to RO adjudication of the claim, 
the veteran withdrew the claim.  See 38 C.F.R. § 20.204.  

As the foregoing makes clear that, prior to the July 1999 
denial on appeal, the RO has not previously adjudicated, on 
the merits, any claim for service connection for hearing loss 
or for tinnitus, de novo consideration of each of those 
issues is appropriate.  Moreover, as is explained below, only 
right ear hearing loss, as defined by the provisions of 
38 C.F.R. § 3.385 is shown, the Board has characterized the 
hearing loss claim as involving the right ear. 

In January 2002, the veteran was scheduled for a hearing 
before the Board in Washington, D.C. ; however, due to his 
incarceration, he did not report to the hearing.  This matter 
is addressed in more detail below.




FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran was discharged from service for right ear 
hearing loss; he currently has a right ear hearing loss 
recognized as a disability for VA purposes, and a VA 
physician has indicated that such hearing loss may be the 
result of noise exposure during military service.  

3.  There is no medical evidence of a nexus between any 
current tinnitus and any incident of active military service, 
to include any injury sustained therein.   


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, right ear hearing loss is the result of injury 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus is not the result of injury or disease incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

As regards both of the issues on appeal, the Board finds that 
the requirements of the new law have been satisfied.  
Specifically, as evidenced by the March 2000 statement of the 
case, and the December 2000 and October 2001 supplemental 
statements of the case (SSOCs), the veteran and his 
representative have been given notice of the pertinent laws 
and regulations governing the veteran's claims and the 
reasons for the denials of his claims.  Further, a June 2001 
letter provided notice of, and an opportunity to provide 
further information in response to, the VCAA, and the October 
2001 SSOC includes citation to, and RO consideration of, the 
specific provisions of the VCAA.  Hence, the appellant and 
his representative have been provided notice of the 
information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence.  

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims.  The RO has attempted, 
without success, to obtain medical records from medical 
treatment providers identified by the veteran, and has 
advised the veteran and his representative of its efforts.  
Moreover, the veteran has undergone a VA examination in 
connection with the claims on appeal.  

The Board notes that the veteran is incarcerated for a felony 
conviction and was therefore unable to attend a scheduled 
hearing before the Board.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that VA is 
not authorized by statute or regulation to subpoena the 
warden of a state correctional facility and direct the 
release of the veteran from that facility.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  Under these 
circumstances, no further duty is owed the veteran pertaining 
to a hearing.  Nonetheless, the Board notes that the veteran 
has submitted numerous written statements in support of his 
claims and his representative has provided written argument, 
on the veteran's behalf, on several occasions.  Hence, 
although the veteran had not had a hearing, his assertions, 
and those advanced by his representative, on his behalf, 
clearly are of record.  Finally, there is no indication that 
there is additional, existing evidence outstanding that is 
necessary for a fair adjudication of the issues on appeal.  

Under these circumstances, the claims are ready to be 
considered on the merits.

I.  Factual Background

Service medical records note that the veteran was seen in 
February 1962 after falling in the field and hurting his 
right ear.  The veteran complained that his ear was sore and 
tender and felt plugged.  Upon examination, weeds were found 
in the ear canal and removed.  Two days later, the veteran 
complained of severe ear pain and sudden hearing loss.  He 
denied tinnitus and vertigo.  Audiological examination 
revealed "complete" loss of hearing in the right ear; 
however, the examiner noted that these results were "not 
correct" based on other observations of the veteran.  The 
examiner further noted that audiometric results were 
inconsistent and further testing was recommended.  Diagnosis 
was sensorineural deafness of the right ear.  The veteran was 
referred to a Physical Evaluation Board (PEB).  In March 
1962, the PEB noted that three successive audiograms 
consistently showed a moderately severe sensorineural hearing 
loss in the right ear; the left ear was within normal limits.  
Specifically, on February 19, 1962, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
70
 - 
75
LEFT
20
20
15
 - 
20

On February 20, 1962, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
75
 - 
75
LEFT
15
15
10
 - 
5

On February 21, 1962, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
75
 - 
75
LEFT
15
15
10
 - 
10

It was recommended that the veteran be discharged because of 
his right ear hearing loss.  The veteran was discharged in 
April 1962 by reason of medical disability.

In March 1998, the veteran submitted the current claim for 
service connection for hearing loss and tinnitus.  He stated 
that he began having problems with tinnitus "a little over a 
year ago" and maintained that his tinnitus was caused by a 
blow to his head during service.

Treatment records from J. S. Strenio, M.D., note that the 
veteran was seen in January 1998 with complaints of ringing 
in his ear for 18 months.  Assessment was tinnitus of unknown 
etiology.  A March 1998 treatment record notes that 
medication was not helping the veteran's tinnitus.

A February 1999 Medical Services Assessment Sheet from 
Greensville Correctional Center notes that that the veteran 
was seen with complaints of hearing loss and tinnitus.  
Examination revealed sensorineural hearing loss in the left 
ear and some mixed hearing loss in the right ear.  Bilateral 
hearing aids were prescribed.

A VA Form 21-4193, Notice to Veterans Administration of 
Veteran or Beneficiary Incarcerated in Penal Institution, 
dated in March 1999 notes that the veteran had been serving a 
life sentence for a felony conviction since December 1992.

A June 1999 VA audiology consultation notes the veteran's 
complaints of hearing loss in the right ear since service.  
He also complained of constant bilateral tinnitus, but was 
unsure as to when this began.  He stated that it may have 
been present for a long time, but that he only became aware 
of it two or three years ago.  The veteran reported working 
in the print shop at the correctional facility; he indicated 
that he did not have ear protection.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
70
 - 
85
LEFT
65
55
45
 - 
60

On re-testing, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
55
LEFT
25
25
25
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
The audiologist noted that test results were inconsistent and 
inconclusive due to poor response reliability.  Reevaluation 
was recommended.

A June 1999 VA examination report notes the veteran's 
complaints of hearing loss and tinnitus.  The veteran 
reported that he fell and struck his head during service, 
which caused a hearing loss in the right ear.  The veteran 
also reported some dizziness and increasing buzzing, 
especially in the right ear, for the past two years.  
Examination revealed that both tympanic membranes were 
intact.  The examiner noted that the audiogram was "somewhat 
inconsistent" initially; however, it appeared that overall 
the veteran had a SRT (speech reception threshold) of 20 in 
each ear.  The examiner further noted that there was a high 
frequency of impaired hearing that one would anticipate with 
noise.  The impression was bilateral sensorineural hearing 
loss.  The examiner noted that the veteran's hearing was very 
symmetric and opined that his current hearing loss "may be 
from his military noise exposure, although I cannot determine 
that with certainty."  The examiner noted that the veteran's 
abnormal audiogram in February 1962 most likely represented a 
sudden profound hearing loss but that it appeared that his 
hearing returned to its pre-injury status.  The examiner also 
indicated that it appeared that the veteran has not had a 
permanent problem with hearing loss from that, judging from 
the fact that the hearing is symmetric on the most recent 
exam.  He again indicated, however, that he could not 
determine whether the veteran's current and symmetric hearing 
loss is from military noise exposure.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in May 2000, the veteran requested a 
hearing before the Board in Washington, DC.

In a VA Form 1-646, Statement of Accredited Representation in 
Appealed Case, dated in November 2000, the veteran's 
representative provided written argument on the issues on 
appeal.  Essentially, he maintained that the veteran's 
current hearing loss and tinnitus developed as the result of 
an in-service injury.

In statements received by the RO in January 2001, the veteran 
asserted that he had not been in contact with his 
representative, and was unable to contact his representative 
by telephone from the correctional facility.  The veteran 
also maintained that he had problems with hearing tests 
because wearing headphones caused his tinnitus to increase.

A March 2001 Department of Corrections Interoffice Memorandum 
notes that the veteran was seen by Dr. Bradley for various 
complaints, including tinnitus.  Dr. Bradley recommended that 
the veteran be housed with a hearing impaired cellmate.

In a statement received by the RO in June 2001, the veteran 
stated that he began experiencing intermittent tinnitus about 
two months after his discharge from service.  He further 
stated that over the years the ringing in his ears became 
constant and louder.  In addition, the veteran stated that 
although he lost some of his hearing during service, most of 
his hearing had returned in the months following his 
discharge.

In a statement received by the RO in August 2001, the veteran 
stated that his tinnitus was so bad that he needed a white 
noise machine in order to sleep.  He further stated, "I am 
told that it is probably caused by nerve damage."

In a statement received by the RO in September 2001, the 
veteran stated there were no additional records from Dr. 
Bradley.

In a statement received by the RO in October 2001, the 
veteran stated that following his discharge from service, 
"some of [his] hearing returned for a while," but then he 
began to have ringing in his ears, which "increased 
gradually" and "became permanent."  He further stated that 
he was told that his partial hearing loss and tinnitus were 
probably caused by nerve damage.

In a November 2001 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
maintained that the veteran's hearing loss and tinnitus were 
caused by an in-service injury. 

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, DC in January 2002; however, 
he failed to report to the hearing.  In a January 2002 
Informal Hearing Presentation, the veteran's representative 
stated that the veteran did not report to the scheduled 
hearing because he was serving a life sentence for a felony 
conviction.  The veteran's representative also noted that the 
veteran had declined a videoconference hearing in June 2001.

In a statement dated in December 2001 and received by the 
Board in February 2002, the veteran alleged that his 
representative had not contacted him to discuss his appeal.  
By letter dated in February 2001, the Board provided the 
veteran with his representative's phone number.  Also of 
record is a February 2001 letter from the veteran's 
representative to the veteran regarding the issues on appeal.  
The veteran was informed that, because he was unable to 
appear for a hearing before the Board, his representative 
submitted written argument on his behalf.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing loss

The Board notes that hearing acuity is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

As indicated above, the June 1999 VA audiology consultation 
report demonstrates that the veteran currently suffers from 
disabling hearing loss of the right ear as defined by 
38 C.F.R. § 3.385.

As previously noted, service medical records note that the 
veteran sustained an injury to his right ear in February 
1962, which resulted in sensorineural deafness of the right 
ear.  Hearing in the left ear was found to be within normal 
limits.  The veteran was discharged by reason of medical 
disability in April 1962.  In March 1998, the veteran 
submitted a claim for service connection for hearing loss.

In the only medical opinion of record to address the etiology 
of the veteran's current right ear hearing loss disability, a 
June 1999 VA examiner opined that the veteran's current 
hearing loss "may be from his military noise exposure."  
Hence, this evidence provides a possible nexus between the 
veteran's current hearing loss and service, notwithstanding 
the absence of specific evidence of noise exposure during the 
veteran's military service.  The fact remains, however, that 
service medical records do show an injury to the right ear 
and resultant right ear hearing loss, for which the veteran 
was discharged from service.  While the VA examiner indicated 
that the hearing loss shown in service did not appear 
permanent, the fact also remains that the veteran has 
disputed that his hearing returned to normal, and has 
indicated, instead, that he has continued to have hearing 
problems since service.  Additionally, while the veteran may 
also have had some post-service noise exposure in the right 
ear (such as working in a print shop in prison, without ear 
protection), his hearing loss disability was manifested prior 
to him entering prison.  Moreover, as there is no competent 
medical evidence of record attributing his hearing loss to 
any pre- or post-service noise exposure or event, there also 
is no medical evidence contradicting the VA physician's 
allowance of a possible medical relationship between right 
ear hearing loss and service.  

The grant of service connection does not require absolute 
medical certainty.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Under 
the circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for hearing loss of the right ear is 
warranted.

II.  Tinnitus

Pertinent to the claim for service connection for tinnitus, 
the Board notes that the veteran's service medical records 
are negative for complaints or findings of tinnitus.  In 
fact, upon examination after sustaining an ear injury in 
February 1962, the veteran specifically denied experiencing 
tinnitus.  The veteran is currently diagnosed with tinnitus; 
however, the first evidence of the veteran's complaints of 
tinnitus, as noted above, is a January 1998 private treatment 
record, which reflects that the veteran complained that he 
had been experiencing tinnitus for the past 18 months.  It 
has been only recently (2001) that the veteran has alleged 
experiencing tinnitus since shortly after his discharge from 
service in 1962.

In addition, there is absolutely no evidence of a medical 
nexus, or relationship, between the tinnitus first diagnosed 
post service and the veteran's active military service.  In 
January 1998, the veteran's private physician noted a 
diagnosis of tinnitus of "unknown etiology."  No physician 
of record has related the veteran's current tinnitus to his 
in-service ear injury or any other incident of service.  

The Board does not doubt the sincerity of the veteran's 
belief that his tinnitus is related to an injury sustained 
during his military service.  Nevertheless, in the absence of 
competent and persuasive evidence linking his post-service 
tinnitus to service, neither his assertions, nor the 
assertions of any other layperson, are sufficient, alone, to 
support a grant of service connection.  It is undisputed that 
a layperson is competent to offer evidence as to facts within 
his or her personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, without the 
appropriate medical training or expertise, a layperson is not 
competent to render an opinion on a medical matter, such as, 
in this case, the etiology of the veteran's tinnitus.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999); Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).  Hence, any lay assertions in 
this regard have no probative value.  

In the absence of competent and persuasive medical evidence 
establishing a relationship between the veteran's tinnitus 
and his period of active duty, service connection for 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57. 



ORDER

Service connection for hearing loss of the right ear is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for tinnitus is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

